          Case 1:20-mj-00005-SAB Document 10 Filed 10/29/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   JEREMY GRANT
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No. 1:20-mj-00005-SAB
12                    Plaintiff,                       STIPULATION TO VACATE TRIAL AND
                                                       SET CHANGE OF PLEA; AND
13            vs.                                      ORDER
14   JEREMY GRANT,                                     DATE: November 13, 2020
                                                       TIME: 9:00 a.m.
15                    Defendant.                       JUDGE: Hon. Stanley A. Boone
16
17
18            IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and

20   Assistant Federal Defender Matthew Lemke, counsel for defendant Jeremy Grant, that the trial

21   currently set for November 13, 2020, be vacated and that a change of plea hearing be set on

22   December 10, 2020, at 10:00 a.m.

23            The parties have reached an agreement to resolve this case. The November 13, 2020, trial

24   is therefore no longer necessary. Accordingly, the parties jointly request that the trial date be

25   vacated and that the matter be set for a change of plea hearing on December 10, 2020, at 10:00

26   a.m.

27   \\

28   \\
       Case 1:20-mj-00005-SAB Document 10 Filed 10/29/20 Page 2 of 3


 1                                        Respectfully submitted,
 2                                        MCGREGOR W. SCOTT
                                          United States Attorney
 3
 4   Date: October 28, 2020               /s/ William Taylor
                                          WILLIAM TAYLOR
 5                                        Special Assistant United States Attorney
                                          Attorney for Plaintiff
 6
 7                                        HEATHER E. WILLIAMS
                                          Federal Defender
 8
 9   Date: October 28, 2020               /s/ Matthew Lemke
                                          MATTHEW LEMKE
10                                        Assistant Federal Defender
                                          Attorney for Defendant
11                                        JEREMY GRANT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Grant, J. [1:20-mj-00005-SAB]
     Stip. and Proposed Order to Vacate
                                             2
       Case 1:20-mj-00005-SAB Document 10 Filed 10/29/20 Page 3 of 3


 1                                              ORDER
 2            IT IS HEREBY ORDERED that the trial scheduled for November 13, 2020, is vacated
 3   and a change of plea hearing is set for December 10, 2020, at 10:00 a.m. The defendant is
 4   ordered to appear.
 5
 6   IT IS SO ORDERED.
 7   Dated:     October 28, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Grant, J. [1:20-mj-00005-SAB]
     Stip. and Proposed Order to Vacate
                                                    3
